Citation Nr: 0507129	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
January 1972 followed by additional service in the Air Force 
Reserve, reported to have extended from 1976 to 2001.  The 
veteran had a period of active duty for training (ACDUTRA) 
from August 26, 1979, to December 18, 1979; other periods of 
ACDUTRA are not documented.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service 
connection for a neck disorder and for defective hearing of 
each ear.  The veteran testified at a videoconferencing 
hearing before the Board at the RO in October 2002 in 
connection with his appeal.  A transcript of the hearing is 
of record.  

In December 2002, pursuant to regulatory authority then in 
effect, the Board undertook additional development of the 
evidentiary record with respect to the issues on appeal.  The 
United States Court of Appeals for the Federal Circuit 
subsequently invalidated the VA regulation that had permitted 
the Board to conduct its own evidentiary development.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the 
Board remanded the case to the RO in July 2003 for completion 
of the development required and initial RO review of the 
material obtained.  The RO subsequently continued its prior 
denial of the appeal as to both issues and returned the case 
to the Board for further review on appeal.  

At the time of the Board's July 2003 remand, the case 
included the additional issue of entitlement to service 
connection for tinnitus.  That matter is no longer before the 
Board because the RO, while the case was in remand status, by 
an August 2004 rating decision granted service connection for 
tinnitus and assigned an initial evaluation of 10 percent for 
the disorder.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the veteran has a current hearing loss 
disability as defined in VA regulations.  

2.  The competent medical evidence of record does not 
demonstrate that a chronic neck disorder was manifest in 
service or that any postservice neck disorder is related to 
service or increased in severity during any period of active 
duty for training.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by active military service; nor may service 
connection be presumed for sensorineural hearing loss.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.385 (2004).  

2.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Although 
the veteran's claim was received before November 9, 2000, 
the effective date of the new law, it appears that the VCAA 
is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Duty to Notify

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf and to provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

In the present case, the July 1998 rating decision, the 
November 1998 statement of the case and the January 2000, 
April 2002 and August 2004 supplemental statements of the 
case cited the law and regulations that are applicable to the 
appeal and explained why the RO denied the veteran's claims.  
The April 2002 and August 2004 supplemental statements of the 
case set forth the text of the VCAA regulations.  

In addition, in February 2001 and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the VCAA notice letters did not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  However, the CAVC in Pelegrini II 
has left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board finds that the deficiency in the timing of the VCAA 
notice letters was harmless error.  The initial VCAA 
notification was provided before the transfer and 
certification of the case to the Board and the second VCAA 
notice was provided before the case was readjudicated 
following the Board's remand.  After each notice, the veteran 
was given ample time in which to respond.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to him.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters did 
not contain the "fourth element," the information provided 
in numerous documents during the extended period covered by 
this claim is otherwise sufficient to make it known to him 
that he was obligated to submit all relevant evidence to VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, Id; Sutton, Id.  

Duty to assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained, and the 
veteran has undergone multiple VA examinations in connection 
with his claim.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

It is relevant in this regard that the RO asked the veteran 
in its March 2004 letter to authorize the release of medical 
records from Dr. Liddy but that the veteran did not respond.  
In view of the veteran's lack of cooperation, the Board finds 
that no additional attempts to obtain medical records from 
this source are warranted.  In addition, the RO was 
unsuccessful in obtaining the reports related to any 
audiometric testing performed in July 1998, and a request for 
outpatient treatment records dating from the early 1970s when 
the veteran states that he received VA care was likewise 
futile as the VA medical facility reported that no records 
were available.  VA is not required to continue its 
development efforts where there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (codified at 38 U.S.C.A. § 5103A).  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1992).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a), (b) (2004).  

Aggravation of a preexisting disease or injury is not 
established if the condition underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertinent to the manifestations of the disability 
before, during, and after service.  38 C.F.R. § 3.306(b) 
(2004).  

The term, "active military, naval, or air service" includes 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24)(B) (West 2002); 38 C.F.R. § 3.6(c) (2004); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

A hearing deficit recognizable as a hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. § 3.385 
(2004) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 
Hertz are 26 decibels or greater; or 
when the speech recognition scores using 
the Maryland CNC Test are less than 94 
percent.  

In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1988)).  The level 
of hearing deficit required to establish a hearing loss 
disability for VA purposes is greater than the degree of 
hearing loss establishing the outer limits of normal hearing 
under the Hensley definition.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


I.  Service connection for bilateral defective hearing

Factual Background.  Service department medical records 
pertaining to the veteran's period of active military service 
show that the veteran underwent audiometric testing on 
numerous occasions and that the pure tone thresholds recorded 
at 500, 1,000, 2,000, 3,000, and 4,000 hertz were 15 decibels 
or lower on each examination.  There were no complaints of 
hearing problems during service.  

Service department medical records pertaining to the 
veteran's subsequent service in the Reserves contain an 
audiology report that is undated but appears to be part of an 
examination performed in 1980.  The pure tone thresholds 
recorded at 500, 1,000, 2,000, 3,000, and 4,000 hertz were 
70, 70, 25, 15, and 20 decibels in the right ear and 30, 50, 
55, 65, and 70 decibels in the left ear, respectively.  In 
another undated audiology report, the pure tone thresholds at 
the same frequencies were recorded as 30, 30, 25, 15, and 10 
decibels in the right ear and 30, 30, 30, 30, and 30 decibels 
in the left ear, respectively.  In all other audiology test 
reports during Reserve service, the most recent being in 
April 1996, the pure tone thresholds at the relevant 
frequencies were 20 decibels or lower.  

The veteran filed an original claim for service connection 
for hearing loss in February 1998.  

At a VA ear disease examination in May 1998 it was reported 
that the veteran had a history of significant noise exposure 
in service.  The diagnoses included subjective hearing loss.  
On audiology testing in June 1998, the veteran reported that 
his girlfriend and daughter thought he had a hearing loss and 
that family and friends told him he turned the television up 
too loud.  The pure tone thresholds recorded at 500, 1,000, 
2,000, 3,000, and 4,000 hertz were 5, 10, 5, 5, and 6 
decibels in the right ear and 5, 5, 5, 10, and 20 decibels in 
the left ear, respectively.  The speech discrimination scores 
were 88 percent in the right ear and 100 percent in the left 
ear.  The diagnosis was normal hearing in the left ear and 
speech reception loss in the right ear.  Repeat testing was 
recommended and was scheduled for the following month.  
Efforts by the RO to determine whether this testing was 
performed and if so obtain a copy of the test results were 
unsuccessful.  

At his October 2002 videoconferencing hearing, the veteran 
testified that other people had brought it to his attention 
that he had a hearing loss and that he noticed that he would 
turn the television up very loud.  He described his duties in 
service working on an aircraft flight line.  

The veteran underwent further VA audiometric testing in May 
2004.  He complained of difficulty hearing in background 
noise.  He related that he had first noticed hearing loss in 
1970 and expressed the belief that his hearing loss was the 
result of exposure to aircraft noise in service.  The pure 
tone thresholds recorded at 500, 1,000, 2,000, 3,000, and 
4,000 hertz were 20, 10, 15, 20, and 20 decibels in the right 
ear and 10, 10, 20, 20, and 15 decibels in the left ear, 
respectively.  The speech discrimination scores were 96 
percent in each ear.  The examiner concluded that the veteran 
presented with normal hearing bilaterally and borderline 
normal high frequency hearing bilaterally.  The examiner 
indicated that there had been a "shift" within the normal 
range of hearing, most likely due to noise exposure during 
service.  



Analysis  

The CAVC has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or 
injury in service and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

In the case of hearing loss, VA regulations define the degree 
of hearing impairment that must be present in order to 
constitute a hearing loss disability for which service 
connection may be granted.  A hearing loss that is not severe 
enough to satisfy the regulatory standard is not a disability 
for VA purposes.  See 38 C.F.R. § 3.385 (2004).  

The record shows that the veteran underwent audiometric 
testing on various occasions during his period of active duty 
and that the pure tone thresholds were well below the level 
constituting a hearing loss disability for VA purposes.  The 
veteran was tested further during his lengthy period of 
Reserve service and for the most part the level of hearing 
acuity was likewise below the regulatory standard.  
Conspicuously inconsistent with these reports were test 
results recorded on two occasions, evidently some time during 
the 1980's, indicating a substantial hearing deficit.  

The glaring discrepancy between these findings and those 
recorded at other times raises a question as to their 
accuracy, but even accepting them at face value, these 
reports clearly do not represent a chronic hearing deficit, 
as evidenced by the fact that numerous subsequent audiology 
examinations showed hearing that was entirely within normal 
limits as defined by the VA regulation.  Most importantly, 
the veteran's hearing was found to be normal on both of the 
VA examinations conducted in connection with his service 
connection claim.  The May 2004 


examiner was clearly aware of the prior abnormal test scores 
but was still unable to conclude that a chronic postservice 
hearing loss was present.  

Consequently, the medical evidence of record demonstrates 
that the veteran does not have a current hearing loss 
disability as defined by the applicable regulation.  Without 
evidence of a current hearing loss disability as defined in 
38 C.F.R. § 3.385, the preliminary requirement that must be 
met to establish service connection is not satisfied.  It is 
well established that the existence of a current disability 
is the cornerstone of a claim for VA disability benefits.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran is advised that although a hearing loss 
disability under 38 C.F.R. § 3.385 is not present currently, 
the May 2004 VA examiner acknowledged that a "shift" within 
the normal hearing range had occurred due to noise exposure.  
The law provides that service connection may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  Consequently, if a 
hearing loss disability of the requisite degree is documented 
in the future, the veteran may reopen his claim by submission 
of new and material evidence documenting such disability and 
the claim may be readjudicated based on the facts then of 
record.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran has a hearing loss disability related to his military 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




II.  Service connection for a neck disorder

Factual Background.  The veteran's service department medical 
records contain no reference to complaints or findings of 
injury or abnormality of the neck during active duty or 
Reserve service.  Service medical records from the veteran's 
period of active duty show that in December 1969 he was seen 
for complaints of back pain.  Examination was negative.  
Medication was prescribed.  No involvement of the neck was 
noted.  Service connection for a low back disability 
evaluated as 10 percent disabling has been granted.  

A VA examination was performed in May 1998 in connection with 
the veteran's service connection claim, which was received in 
February 1998.  The veteran's complaints included neck pain 
and stiffness which flared up two or three times per week.  
He related that after his injury in service he had developed 
neck and back pain.  No X-rays of the neck were performed.  
The pertinent diagnosis was chronic neck pain which was 
probably due to traumatic arthritis and degenerative joint 
disease.  

In support of his claim the veteran has submitted reports 
describing treatment at Clark Chiropractic, Inc., in April 
and May 2000.  It was reported that the veteran's history 
included intermittent neck pain in the past.  The last major 
episode of back and neck pain was two years earlier.  
Treatment directed primarily at the low back was described.  

Medical records dated from October 1980 to January 1981 were 
received from H. L. King, M.D.  The records show that in 
October 1980 the veteran complained of a "clicking" in his 
neck for the past week.  The diagnosis was cervical 
subluxation.  The veteran was hospitalized at the St. 
Elizabeth Hospital in November and December 1980 with 
complaints of neck pain radiating to the shoulder with 
tingling, weakness and intermittent crackling on rotation.  
X-rays were negative.  Electromyography and nerve conduction 
velocity testing showed no good evidence of radiculopathy.  
Treatment was with traction.  The veteran was discharged 
without improvement of his condition.  

At his videoconferencing hearing the veteran described 
constant pain and stiffness in his neck and shoulder area for 
which he had received treatment from a chiropractor.  He 
testified that during service he had been injured when struck 
by a truck which knocked him over into a wall.  His 
supervisor had sent him to a hospital to be checked out and 
he had been given some tablets and a couple of days of bed 
rest and sent back to work.  After service he had treated 
himself because he did not like to go to doctors.  He stated 
that the doctors he saw were all dead or were no longer in 
practice.  

A VA orthopedic examination was performed in May 2004.  The 
veteran stated that he began having neck pain in 1969 or 1970 
and that he began seeing chiropractors in about 1975.  For 
the past five years the pain had been constant.  X-rays 
showed spurs at the margins of the cervical vertebrae.  The 
clinical review of the veteran's file showed no documentation 
of complaints of pain following the injury in service and 
that it was "less likely than not that the patient's neck is 
service-related."  The examiner expressed the conclusion 
that the arthritic findings in the neck were likely due to 
degenerative changes over time.  


Analysis.  The CAVC has held that to establish service 
connection for a disability, the evidence must show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service and, (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence of record shows that chronic neck pain 
attributed variously to osteoarthritis or cervical 
subluxation has been clinically documented since 1980.  The 
first of the three Hickson elements is therefore met.  

However, the clinical record does not support the veteran's 
contention that his neck problems originated in an injury in 
service.  The single clinical entry in December 1969 showing 
treatment for back pain does not refer to an injury as the 
cause of the pain but does tend to confirm the veteran's 
report regarding the occurrence of an injury in service.  
Accepting that account at face value, the findings in service 
relate to the low back only.  No complaints or findings 
relating to a disorder of the neck were recorded at any time 
during either active duty or the subsequent Reserve service.  

The only other evidence of record concerning the onset of 
neck disability consists of the veteran's own statements.  A 
veteran's own statements regarding the onset and clinical 
course of his disability may constitute competent evidence 
for the purpose of describing symptoms or manifestations of 
such disability.  Caldwell v. Derwinski, 1 Vet. App. 466 
(1991); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  However, without 
clinical corroboration, such statements do not have 
sufficient credibility to support the granting of service 
connection in the absence of corroborating medical evidence.  
See Rhodes v. Brown, 4 Vet. App. 124, 126- 127 (1993); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  No clinical 
evidence to corroborate the veteran's accounts for the period 
from 1972 to 1980 is of record, and it is relevant that the 
veteran did not file his original claim for service 
connection until 1998, approximately 27 years after active 
duty.  The CAVC has held that a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against 
the claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  

The second of the Hickson elements is therefore not met and 
the claim fails on that basis alone.  Nevertheless, it should 
be noted that the veteran is also entitled to demonstrate 
that all of the evidence, including that pertinent to 
service, establishes that the disability at issue was 
incurred in service for purposes of an award under 38 C.F.R. 
§ 3.303(d) (2004).  To determine whether there was a medical 
nexus between the postservice neck disorder and service, VA 
obtained a medical opinion as to whether the disorder was 
related to an injury in service, and that opinion was adverse 
to the claim.  The May 2004 opinion by the VA examiner that 
current osteoarthritis is most likely due to degenerative 
changes over time is uncontradicted in the medical record.  
The opinion was based on a thorough review of the file, the 
rationale was stated fully and the examiner was a qualified 
orthopedic resident.  The opinion is entitled to substantial 
probative value in deciding the veteran's appeal.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); Reonal v. Brown, 5 
Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. 
Derwinski, 1 Vet. App 171 (1991).   

After his period of active duty from 1968 to 1972, the 
veteran served for many years in the Air Force Reserve, 
reportedly from 1976 to 2001.  Since a neck disorder has been 
documented since October 1980, he is theoretically entitled 
to service connection on the basis of aggravation if it is 
shown that such disorder increased in severity during any 
period of active duty for training associated with that 
service.  

The law has established certain presumptions that apply to 
claims involving aggravation questions, including the 
presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304) and the presumption of aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306), but their applicability depends on 
the type of service at issue.  The definitional statute, 38 
U.S.C.A. § 101(24), makes a clear distinction between active 
duty and active duty for training.  The presumption of 
soundness and the presumption of aggravation apply only to 
periods of active duty.  See Paulson v. Brown, 7 Vet. App. 
466, 470.  The presumptions may apply to periods of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  Although the veteran later 
established service connection for other disabilities related 
to his active duty, he does not have a service-connected 
disability related to any later period of active duty for 
training.  

Accordingly, to establish service connection on the basis of 
aggravation, the veteran must demonstrate by a preponderance 
of the evidence that his post-1980 neck disorder increased in 
severity during a subsequent period of active duty for 
training.  

Disregarding the fact that the dates of any such active duty 
for training are not documented but recognizing that such 
duty did in fact occur as part of the veteran's Reserve 
obligations, the evidence demonstrates beyond debate that the 
cervical spine disorder preexisted any period of active duty 
for training after December 1980.  The evidentiary vacuum 
regarding the progression of disability after 1980 is 
sufficient to establish clearly and unmistakably that no 
increase in severity such as to constitute aggravation 
occurred during any such duty period.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
chronic neck disorder was incurred in or aggravated by 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for a neck disorder is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


